Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:                                                                  )                          No. 08-05-00358-CV
)
DONALD V. LABBRUZZO,                             )                 AN ORIGINAL PROCEEDING
CARLOS CAMARILLO, and                             )
PLASTICOS PROMEX U.S.A., INC.,               )                              IN MANDAMUS
)
                                    Relators.                           )
)

OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relators, Donald V. Labbruzzo, Carlos Camarillo, and Plasticos Promex U.S.A., Inc., ask
this Court to issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th
District Court of El Paso County.  Mandamus will lie only to correct a clear abuse of discretion. 
Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no
other adequate remedy at law.  Id.  Based on the record before us, we are unable to conclude that
Respondent clearly abused his discretion or that Relators have no other adequate remedy at law. 
Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).  We also deny Relators’ motions
for emergency stay.


December 8, 2005                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.